UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
Vv. CASE NO. 8:93-CR-305-T-17MAP

RONALD OWEN BILBREY, JR.

ORDER
This cause is before the Court on:

Dkt. 929 Unopposed Motion for Early Termination
of Supervised Release

Defendant Ronald Owen Bilbrey, Jr. moves for early termination of
Defendant's remaining term supervised release, pursuant to 18 U.S.C. Sec.
3583(e).

Defendant Ronald Owen Bilbrey, Jr. was sentenced on April 25, 1996 to
a term of 360 months imprisonment, followed by a five-year term of supervised
release. (Dkts. 519, 522, 540). Defendant Bilbrey’s sentence was commuted to
expire on December 28, 2016, leaving intact the five-year term of supervised
release. (Dkt. 923).

Defendant Bilbrey was released to supervised release on December 28,
2016. Defendant Bilbrey has served almost 32 months of his term of supervised
release, during which Defendant Bilbrey has complied with all terms of his

supervision.
Case No. 8:93-CR-305-T-17MAP

Defendant Bilbrey was initially supervised in the Middle District of Florida;
Defendant Bilbrey’s supervision was transferred to the Middle District of Alabama
in May, 2018.

Neither the U.S. Attorney's Office nor Defendant Bilbrey’s supervising
officers in the Middle District of Florida and the Middle District of Alabama have
any objection to the early termination of supervised release. Defendant Bilbrey
has maintained steady employment, and now resides in the Middle District

of Alabama, where he owns his own home.

Defendant Ronald Owen Bilbrey, Jr. has completed more than one year
of Defendant's term of supervised release. Pursuant to 18 U.S.C. Sec. 3583(e)(1),
| have considered the factors set forth in 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4) (a)(6), and (a)(7), and determine that in this case
the termination of supervised release is warranted and in the in the interest of

justice. Accordingly, it is

ORDERED that Defendant Ronald Owen Bilbrey, Jr.’s Unopposed Motion

for Early Termination of Supervised Release (Dkt. 929) is granted.

DONE and ORDERED in Chambers in Tampa, Florida on this Jee
August, 2019.

eR a loo
7 le ll A a Pt -
i eae EDN FO LLI P EP

ELIZABETH A-KQVACHEVICH
United States District Juttee

2

~

Mo
Case No. 8:93-CR-305-T-17MAP
Copies to:

Adam Labonte
Office of Federal Public Defender

AUSA Gregory Nolan

U.S. Probation Officer Brad Brockett
Middle District of Alabama

U.S. Probation Officer lva Sherrouse
Middle District of Florida
